Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00749-CV

                       IN THE INTEREST OF C.G. and B.G., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-06759
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, (1) the trial court’s “Order Modifying
Parent-Child Relationship” is REVERSED; (2) judgment is RENDERED that Shaun Gifford’s
“Petition to Modify Parent-Child Relationship” is DENIED; and (3) the trial court’s “Order
Holding [Loretta DiDonato] in Contempt and Granting Judgment for Child Support Arrearage and
Attorney’s Fees” is AFFIRMED.

       Costs of appeal are assessed against the party that incurred them.

       SIGNED June 4, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice